DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
Response to Arguments
Applicant’s amendment filed 12/31/2020 is accepted and entered. 
Applicant’s arguments with respect to claim(s) 1, 11, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Brooks in combination with Zani is now cited to teach the entirety of the drainage bag being placed atop at least a portion of the coiled tubing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zani et al (US 2017/0202699) in view of Brooks et al (US 2017/0368302).
Regarding Claim 1, Zani discloses a medical procedure kit (334, Fig. 3), comprising: a single-layer tray (342, Fig. 3) comprising a first compartment (see Image 1) at least partially bounded by a first base member (the bottom of first compartment, see Image 1) integral with the single-layer tray (342, Fig. 3) and a second compartment (see Image 1) integral with the single-layer trap (343, Fig. 3) at least partially bounded by a second base member (the bottom of second compartment, see Image 1): at least one syringe (336, 338, Fig. 3) situated within the first compartment (see Image 1); a Foley catheter (¶ [0067]), coupled to coiled tubing (312, Fig. 3) and a fluid drain bag (302, Fig. 3), disposed within the second compartment (see Image 1), wherein the Foley catheter (¶ [0067]) and the coiled tubing (312, Fig. 3) are positioned between the second base member (bottom of compartment, Image 1) and the fluid drain bag (302, Fig. 3; the drainage bag is shown covering part of the coiled tubing as well as the catheter; ¶ [0067] indicates the catheter is obscured under the drainage bag, therefore both the catheter and the tubing is located between the bottom of the compartment and the top fold of the drainage bag).

    PNG
    media_image1.png
    640
    731
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 3 of Zani
Zani is silent whether the entirety of the fluid drain bag is positioned atop at least a portion of the coiled tubing. 
Brooks teaches a catheterization kit, thus being in the same field of endeavor, with a fluid drain bag (2522, Figs. 25 and 26A) positioned atop at least a portion of the coiled tubing (2626, Fig. 26A). Placing the drain bag above the other medical supplies in a catheter kit helps to reduce the risk of patient infection by keeping the materials sterile for one step longer than if the bag was under the materials (¶ [0103], a stepwise system ensures the aseptic field is maintained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage bag of Zani to have the entirety of the fluid drain bag positioned atop at least a portion of the coiled tubing, rather than wrapped in a C-shape around the coiled tubing, to help reduce the risk of 
Regarding Claims 2, 12, and 20, Zani/Brooks is silent whether the Foley catheter is positioned between the coiled tubing and the base member of the compartment.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have found placing the Foley catheter between the coiled tubing and the base member to be obvious to try. Coiling a Foley catheter and tubing for packaging results in a finite number of identified, predictable solutions – i.e., the catheter is in the same plane / next to the tubing, the catheter is placed over the rest of tubing, or the catheter is placed under the rest of the tubing. All of these solutions result in a catheter that is appropriately packaged to be placed within a compartment inside a tray. One of ordinary skill in the art would have found it obvious to position the catheter in any of the suggested ways, including having the catheter under the drainage tubing under the drainage bag of Zani/Brooks to achieve the predictable result of packaging a catheter and tubing within a catheter insertion kit tray. 
Regarding Claim 3, Zani further discloses the first compartment and the second compartment each define open top compartments (as seen in Image 1, there are no tops or lids to the compartments).
Regarding Claims 4 and 5, Zani further discloses the single-layer tray (342, Fig. 3) comprises a perimeter wall, the first compartment and the second compartment at least partially bounded by the perimeter wall (see Image 1).
Claim 6, Zani further discloses the at least one syringe (336, 338, Fig. 3) comprises a first syringe (336, Fig. 3) and a second syringe (338, Fig. 3).
Regarding Claim 7, Zani further discloses the first compartment (see Image 1) defines a lubricating jelly application chamber (see Image 1 / Image 3) to receive lubricant from the at least one syringe for lubricating at least a portion of the Foley catheter (¶ [0067], the lubricating jelly serves to lubricate the catheter prior to insertion).
Regarding Claim 8, the combination of Zani/Brooks as set forth above for Claim 1 teaches the entirety of the fluid drain bag being atop the coiled tubing and catheter. In this combination, the drain bag can be removed from the tray without interfering with the catheter or the coiled tubing, as those items are placed under the drainage bag.
Regarding Claim 9, Zani further discloses a third compartment (see Image 1) bounded by a third base member (the bottom of the third compartment, Image 1) and a specimen jar (see Image 1) positioned within the third compartment (see Image 1).
Regarding Claim 10, Zani further discloses a third compartment (see Image 1) bounded by a third base member (the bottom of the third compartment, Image 1) and one or more swabs (340, Fig. 3) positioned within the third second (see Image 2; the swabs are at least partially inside the third section and are therefore positioned within, at least partially, the third section).
Zani is silent whether the swabs are swab sticks.
Brooks teaches a catheter insertion kit, thus being in the same field of endeavor, with swab sticks (2624, Fig. 26A). Brooks discloses that either swabs or swab sticks can be used as part of the kit (¶ [0104]).

Regarding Claim 11, Zani discloses a medical procedure kit (334, Fig. 3), comprising: a single-layer tray (334, Fig. 3) comprising a first section, a second section, and a third section (see Image 2), each bounded by a base member (the bottom of each section is the base member) integral with the single-layer tray (342, Fig. 3); one or more partitions separating at least one of the first section, the second section, or the third section from another one of the first section, the second section, or the third section (see Image 2); a Foley catheter (¶ [0067]), coupled to coiled tubing (312, Fig. 3) and a fluid drain bag (302, Fig. 3), disposed within the first section (see Image 2); wherein the Foley catheter (¶ [0067]) and the coiled tubing (312, Fig. 3) are positioned between the base member of the first section and the fluid drain bag (302, Fig. 3; the drainage bag is shown covering part of the coiled tubing as well as the catheter; ¶ [0067] indicates the catheter is obscured under the drainage bag, therefore both the catheter and the tubing is located between the bottom of the compartment and the drainage bag).


    PNG
    media_image2.png
    640
    731
    media_image2.png
    Greyscale

Image 2: Annotated Fig. 3 of Zani
Zani is silent whether the entirety of the fluid drain bag is positioned atop at least a portion of the coiled tubing. 
Brooks teaches a catheterization kit, thus being in the same field of endeavor, with a fluid drain bag (2522, Figs. 25 and 26A) positioned atop at least a portion of the coiled tubing (2626, Fig. 26A). Placing the drain bag above the other medical supplies in a catheter kit helps to reduce the risk of patient infection by keeping the materials sterile for one step longer than if the bag was under the materials (¶ [0103], a stepwise system ensures the aseptic field is maintained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage bag of Zani to have the entirety of the fluid drain bag positioned atop at least a portion of the coiled tubing, rather than wrapped in a C-shape around the coiled tubing, to help reduce the risk of patient infection by keeping the other catheterization materials sterile for one step longer (as motivated by Brooks ¶ [0103]).
Claim 13, Zani further discloses a syringe (338, Fig. 3) comprising lubricant (¶ [0067]), wherein the syringe (338, Fig. 3) is positioned in the second section (see Image 2). 
Regarding Claim 14, Zani further discloses one or more swabs (340, Fig. 3) positioned within the third section (see Image 2; the swabs are at least partially inside the third section and are therefore positioned within, at least partially, the third section).
Regarding Claim 15, the combination of Zani/Brooks as set forth above for Claim 14 teaches the entirety of the fluid drain bag being atop the coiled tubing. In this combination, the drain bag can be removed from the tray without interfering with the catheter or the coiled tubing, as those items are placed under the drainage bag.
Regarding Claim 18, Zani discloses a medical procedure kit (334, Fig. 3), comprising: a single-layer tray (342, Fig. 3) comprising a compartment bounded at its bottom by a base member (see Image 3) that is integral with the single-layer tray (342, Fig. 3) and a lubricating jelly application chamber (see Image 3); a container of lubricating jelly (338, Fig. 3) disposed within the single-layer tray (342, Fig. 3); and a coiled tubing (312, Fig. 3) coupled between a Foley catheter (¶ [0067]) and a drain bag (302, Fig. 3), wherein the coiled tubing (312, Fig. 3), the drain bag (302, Fig. 3), and the Foley catheter (¶ [0067]) are disposed within the compartment (see Image 3) with the Foley catheter (¶ [0067]) and the coiled tubing (312, Fig. 3) positioned between the drain bag (302, Fig. 3) and the base member (bottom of compartment, Image 3; the drainage bag is shown covering part of the coiled tubing as well as the catheter; ¶ [0067] indicates the catheter is obscured under the drainage bag, therefore both the 

    PNG
    media_image3.png
    640
    731
    media_image3.png
    Greyscale

Image 3: Annotated Fig. 3 of Zani
Zani is silent whether the entirety of the fluid drain bag is positioned atop at least a portion of the Foley catheter and at least some of the coiled tubing. 
Brooks teaches a catheterization kit, thus being in the same field of endeavor, with a fluid drain bag (2522, Figs. 25 and 26A) positioned atop at least a portion of the coiled tubing (2626, Fig. 26A). Placing the drain bag above the other medical supplies in a catheter kit helps to reduce the risk of patient infection by keeping the materials sterile for one step longer than if the bag was under the materials (¶ [0103], a stepwise system ensures the aseptic field is maintained).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drainage bag of Zani to have the entirety of the fluid drain bag positioned atop at least a portion of the coiled tubing and the Foley catheter, rather than wrapped in a C-shape around the coiled tubing and 
Regarding Claim 19, Zani further discloses the lubricating jelly application chamber (see Image 3) is configured to lubricate at least a portion of the Foley catheter with the lubricating jelly (¶ [0067]; the lubrication jelly is used to lubricate the catheter prior to insertion).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zani et al (US 2017/0202699) in view of Brooks et al (US 2017/0368302) further in view of Hughett et al (US 2017/0216558).
Regarding Claims 16 and 17, Zani further discloses a specimen jar positioned within the third section (see Image 2).
Zani is silent whether the third section comprises: a swab compartment including a well and one or more channels configured to respectively hold the one or more swabs therein; an overflow compartment fluidly connected to the well through the one or more channels; and a corner storage compartment, wherein the specimen jar is positioned within the corner storage compartment.
Hughett teaches a catheter insertion kit with a third section (combination of swab compartment 3, overflow compartment 4, and corner storage compartment 5, Fig. 1; the third section as a whole is more clearly seen in Fig. 8; ¶ [0012]) including a well (24, Fig. 1) and one or more channels (28, Fig. 8) configured to respectively hold the one or more swabs (34, Fig. 8, ¶ [0127]) there; an overflow compartment (4, Figs. 1 and 8) fluidly connected to the well (24, Fig. 1; ¶ [0012]) through the one or more channels (28, Fig. 8); and a corner storage compartment (5, Fig. 1), wherein the specimen jar (54, Fig. 
Therefore, it would have been obvious to modify the structure of the third section of Zani/Brooks to include a swab compartment with a well and one or more channels, an overflow compartment, and a corner storage compartment containing the specimen jar, to allow for a sanitizing solution to be poured into the compartment so that the swabs can soak in the fluid (¶ [0012, 0138]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781